IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHNNY JONES,                          §
                                       §      No. 126, 2017
      Defendant Below,                 §
      Appellant,                       §      Court Below—Superior Court of the
                                       §      State of Delaware
      v.                               §
                                       §      Cr. ID No. 1607005588 (K)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: July 18, 2017
                          Decided:   September 25, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                      ORDER

      This 25th day of September 2017, having considered the no-merit brief and

motion to withdraw filed by the appellant’s counsel, the State’s response, and the

Superior Court record, it appears to the Court that:

      (1)    On February 20, 2017, a Superior Court jury convicted the appellant,

Johnny Jones, of Resisting Arrest. The Superior Court sentenced Jones to one year

of Level V imprisonment suspended for one year of probation. This is Jones’ direct

appeal.

      (2)    Jones’ counsel on appeal has filed a no-merit brief and a motion to

withdraw under Supreme Court Rule 26(c). Jones’ counsel asserts that, based upon

a complete and careful examination of the record, there are no arguably appealable
issues. Jones’ counsel provided Jones with a copy of the motion to withdraw, the

no-merit brief and appendix in draft form, and a letter explaining to Jones that he

had the right to supplement the brief with written points. Jones has not raised any

issues for the Court’s consideration. The State has responded to the no-merit brief

submitted by Jones’ counsel and has moved to affirm the Superior Court’s judgment.

       (3)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), this Court must be satisfied that the appellant’s counsel has made

a conscientious examination of the record and the law for arguable claims.1 Also,

the Court must conduct its own review of the record and determine whether “the

appeal is indeed so frivolous that it may be decided without an adversary

presentation.”2

       (4)    In this case, having conducted “a full examination of all the

proceedings” and having found “no nonfrivolous issue for appeal,”3 the Court

concludes that Jones’ appeal “is wholly without merit.”4             The Court is satisfied

that Jones’ counsel made a conscientious effort to examine the record and the law

and properly determined that Jones could not raise a meritorious claim on appeal.




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
  Penson v. Ohio, 488 U.S. at 82.
3
  Id. at 80.
4
   Del. Supr. Ct. R. 26(c).
                                              2
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                            BY THE COURT:


                            /s/ Collins J. Seitz, Jr.
                                   Justice




                                      3